DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Election/Restriction
The examiner notes for clarity of the record that inventor has added new claims 26 and 27.  The subject matter of these new claims is encompassed by the original election/restriction requirement (an election of species across the entire claim set).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The diagramed compound of Formula I in the claims is functionally illegible due to pixilation.  (This is particularly true with respect to the subscripted integers and variable t in the diagramed structure due to their font size.)  

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

102 Rejections Withdrawn
The rejection of claims 1-5, in so far as they read on the species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

Claim Objections Withdrawn
The objection to claims 6-9, 11 and 17-25, because they encompass both allowable subject matter (the elected species) and subject matter which has not yet 

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has previously been searched and deemed free of the prior art.  
Inventor has overcome the outstanding art rejection.  Inventor has also added a new claim 27.  The subject matter of this new claim obviates the need to further expanded the Markush search since a rejection of the claim may be made utilizing the prior art already of record.  The next-examined species remains the compound defined when, using Formula I: Z1=Formula (II) where R13=R14=R15=R16=R17=R18=H and w=1; A1=ethyleneoxy group where t=12; B1=bond; R4=R8=H; and R12=linear (C11) alkyl.  
All claimed and unexamined subject matter which does not read on the species defined above is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  As the Markush prosecution progresses, this subject matter will be rejoined as appropriate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over by Colloid and Polymer Science (1996), 274(3), pp. 261-268, prior art of record.  
Inventor claims a single compound defined by Formula I.  
Colloid and Polymer Science (1996), 274(3), pp. 261-268 teaches the HCL salt of this compound (page 264, column 1, E12C12 ester of 4-aminobutanoic acid (2b)); HCl salt: note page 265, Figure 2, reaction (2)).  
Inventor distinguishes over the prior art in that the free base of the compound is taught rather than the HCL acid addition salt.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found the free base of this salt immediately obvious.  This is so because the free base and its HCL acid addition salt are related as conjugate base and conjugate acid, respectively.  This is a universal relationship with respect to organic free base/salt pairs and nothing more than elementary chemistry.  
Furthermore, case law supports such a recognition of the obviousness of the paired relationship between free bases and their conjugate acid salts: It is obvious to form salts from known acids (In re Williams, 89 USPQ 396 (CCPA 1951)).  While In re Williams is drawn to carboxylic acids, the instant free base organic amine moiety and its conjugate salts are analogous to the free base organic carboxylic acids and their conjugate acid addition salts of In re Williams.  Both relationships are well-known in the chemical arts and, again, represent nothing more than elementary chemistry.  

Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/28/2022